DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered.
Information Disclosure Statement
3.         The information disclosure statements (IDS) submitted on 08/20/2021 and 08/20/2021 have been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
4.         Receipt of Applicant’s Amendment filed on 07/19/2021 is acknowledged.  The amendment includes the amending of claims 1-2, and 11-12, and the cancellation of claims 10 and 20.
Claim Rejections - 35 USC § 112
5.	The rejections raised in the Office Action mailed on 05/17/2021 have been overcome by applicant’s amendments received on 07/19/2021.
Allowable Subject Matter
6.	Claims 1-5, 7-8, 11-15, and 17-18 are allowed and renumbered as claims 1-14.
Reasons for Allowance
7.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of storing one or more tables in a persistent form, said one or more tables comprising a plurality of columns, said plurality of columns comprising a scalar column and a certain column that contains semi-structured data or unstructured-text data, within an IMCU stored in RAM, storing a subset of rows that include said scalar column and said certain column, said subset of rows containing a plurality of hierarchical data objects in said certain column of said subset of rows, wherein within said IMCU, said scalar column is stored in a column-major format and said certain column is stored in a representation that includes a posting index, said posting index mapping a plurality tokens in said plurality of hierarchical data objects to token locations within said plurality of hierarchical data objects, maintaining transactional consistency between said IMCU and said scalar column and certain column stored in said persistent form in said one or more tables, receiving a request to execute a database statement that requires predicate evaluation of a predicate against said certain column, and in response to receiving the request, evaluating said predicate using said IMCU, wherein evaluating said predicate includes evaluating a first predicate condition of said predicate against said posting index, wherein said scalar column is stored in a column vector within said IMCU, and wherein said posting index includes a plurality of posting index entries that each map a token to one or more token locations within said plurality of hierarchical data objects, wherein each posting index entry of said plurality of posting index entries includes a respective set of one or more lists, each respective set of one or more lists includes:  an index of said column vector as an object reference to a respective hierarchical data object of said plurality of hierarchical data objects, and one or more token locations within said respective hierarchical data object, generating a delta posting index that indexes a plurality of changed hierarchical data objects that have changed after loading said IMCU into said RAM, wherein said delta posting index includes a plurality of delta posting index entries that each map a token to one or more token locations within said plurality of changed hierarchical data objects, wherein a particular delta posting index entry of said delta posting index entries includes a plurality of delta lists, each delta list of said plurality of delta lists including an index of said column vector as an object reference to a hierarchical data object of said plurality of hierarchical data objects, generating a refreshed version of said posting index, wherein generating said refreshed version of said posting index comprises merging said delta posting index with said posting index, as recited in independent claims 1 and 11.
Specifically, although the prior art (See Liu and Hammerschmidt) clearly teach the general concept of IMCU(s) with posting indexes (including the updating of such posting indexes), the detailed claim language directed towards the specific use of updating (via a refresh) an existing posting index via the merging of said posting index with a delta index housing a plurality of delta lists with column vectors, in conjunction with the rest of the limitations of the parent claims. 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-5, 7-8, 12-15, and 17-18 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2004/0073541 issued to Lindblad et al. on 15 April 2004.  The subject matter disclosed therein is pertinent to that of claims 1-8, and 11-18 (e.g., methods to access PF data).
U.S. PGPUB 2016/0350347 issued to Das et al. on 01 December 2016.  The subject matter disclosed therein is pertinent to that of claims 1-8, and 11-18 (e.g., methods to access PF data).
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

September 03, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168